 Case: 1:19-cv-08245 Document #: 1-1 Filed: 12/17/19 Page 1 of 3 PageID #:5
                                                                                                                         FILED
                                                                                                         111512019     2:31 PM
                          rN rr{E crRcr.rrr couRT oF LAKE, IFRINSARTWR|GHT WEINSTEIN
                                NINETEBNTHJUDTSTAL crRcrritt''o Clerk of the Circuit Court
                                                                                                      Lake Gounty, lllinois
 KRISTEN SCIilIE'TZ,                                        )
                                                            )
                         Plaintifl                          )
Vs.                                                                     No
                                                                                  19L 00000812
                                                            )
                                                            )
R.OUhIDY'S    ILINOIS, LLC                                  )
d/b/aMARIANO'S,                                             )
                                                            )
                        Defendant.                          )
                                           COMPLAINTATLAW

       NOW COMES the Plaintifl KRISTEN SCHUETZ, by                                 and. througb       her attorneys,
MTCIIELL HOFFI\{AN & WOLF, LLC,                        and complaining       of the Defendanl          ROLJNDY'S

ILLINOIS, LLC d/b/aMARIANO'S (hereinafter *I\,IARIA}IO,S,) and states as follows:

1.     That on or before July 20, 2019, the Defendant owned operared and maintained a certain

supermarket open to the public knovm as MARIANO'S located at 1350 East Rand Road" Lake

hrich" Illinois.

2.     That on July 20, 20Lg, the Plaintiff, KNSTEN SCHUETZ, was shopping at

MARLANO'S and was lavfirlly present upon said premises.

3.     That at the aforesaid time and place, the Defendant, MARIANO'S, by and through its

agents, employees and/or servants, was rmder cortain duties imposed by law including, but not

limited to the duty to maintain said premises in a reasonably safe manner.

4-    That at the aforesaid time and placg the Defendant by and through its employe€s, agents

andlot sefl/ants, did then and there commit one or more of              tle following      negligent acts and/or

omissions:

               a.      Allowed water or other wet substance to accumulate on the floor near the
                       produce shelves in ftont ofstore;
              b.       Failed to have a proper ,inspection system                   in   place   to   discover and
                                     '
                       reco gnize Dresence of water:
                                                  NOfi0E
                                         pttftsttAtrilTtb
                                                      l(3. t    !.1r*
              rHF   CASE IS HEREBY SFT FOR     AI*
                                     tf$
                        2t6t2020                                             M.
                    f;AI$RETOAPFFAR MAY RESUTY N THECASE SEiltlG DISMISSfiD ofl                                        EXHIBIT
                         _    .-Ar{0R$ERoFo-trau!.IgEF{qESrEREn                                                Ito
                                                                                                               0
                                                                                                               od
      Case: 1:19-cv-08245 Document #: 1-1 Filed: 12/17/19 Page 2 of 3 PageID #:6

u.




                     c.      Failed to have mats or floor runners in the produce section to prevent the
                             buildup ofmoistrue onthe floor.

     5       That the Defendant at all times herein mentioned, possessed, maintained and contolled

     the floors and walkways in said supermarket for the common use of all. persors       rightfu[y   pn the

     prernises.

     6.      That Defendant knew, or upon reasonable inspection should have known, ofthe condition

     add drngers posed to the public by the condition ofthe floor.

     7.      That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

     omissions on the part of the Defendant by aod tbrough its agents, employees and/or sewants, the

     Plaintiff, KRISTEN SCHUETZ, fell oausing her to sustain iqirnies of a personal and pecuniary

     uatute, inciuding but not limited to, lost wages, medical e4penses,   pai4 suftering disability    and

     disfigurement, and which have interfered and     will in tle future continue to     interfere with her

     quality of life, all to his damage.

            WHEREFORE the Plaintiff, KRISTEN SCHUETZ, demands judgment against the

     Defendant, ROUNDY'S         ILINOIS, LLC     d/b/a MARIANO'S for a sum         in   excess   of FIFTY

     THOUS$ID DOLLARS ($50,000.00), plus           costs.



                                                   By:
                                                            Attorney forPlaintiff

     KenHoffrnan
     khofinan@rnhw.law
     MITCIIELL HOFFMAN & WOLF LLC
     22l NorthLaSalle Steet Suite 1148
     Chicago,IL 60601
     Q12)726-6722
     ARDC #6207T0T




                                                      2
Case: 1:19-cv-08245 Document #: 1-1 Filed: 12/17/19 Page 3 of 3 PageID #:7
                                                                                               FILED
                                                                                   111512019 2:31 PM
                                                                     ERIN CARTWRIGHT WEINSTEIN
                                                                           Glerk of the Circuit Gourt
                                                                                Lake Gounty, lllinois
                      IN TIm CIRCIIIT COURT OF LAKE,ILLTNOIS
                           NINETEENTH JIIDICTAL CIRCUIT

  KRISTEN SCI{UETZ,                                   )
                                                      )
                           Plaintiff,                 )
  Vs.                                                 )         No: 191 00000812
                                                      )
  ROIINDY'S LLINOIS, LLC                              )
  d/b/a II{ARIANO'S,                                   )
                                                      )
                           Defendant                  )
                           AITD.AVTLBTIRSpANT         ro   TLLUI9IS
                                  STTPREME CQIjB.T RrlL.   E,   22
  I, Kenneth A. Hoffinan, being hereby under oath state as follows:

        1. I arn an attonrey licensed to practice in tle state of Illinois.
        2. I am the attorney principally charged with the handiing of the captioned matter.
        3. The damages sought for in this case exceed $50,000.00.
        4. Ifcalledupontotestifyinopencor:rtmytestimonywouldbesubstantiallythesame
           as set forth herein.

  Furths affi ant sayeth not.



                                                                 A. Hofffnan

  trihoffinan@mhw.law
 MTCIIELL HOFFMAN & WOLF, LLC
 221 North LaSa[e, Suite 1148
 Chicago,IL 60601
 Qt2Y26-6722
 ARDC#6207101
